DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Figures 1-3 are amended. 
	Claims 1 and 9 are amended. 
	Claims 2-4, 8 and 10 are canceled. 
	Amendments to Drawings are acknowledged. 

Response to Arguments
	Objections to the drawings are withdrawn. 
	35 USC 101 rejections are withdrawn. 
	Applicant asserts on page 8-9 of the filed response that Jiang fails to disclose the claimed invention because “Cycles are only seen as (temporary) errors, which need to be abandoned” and  “…is not applicable to "a plurality of elements in an industrial processing system…". 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. the process flow contains a motor or valve) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Under the broadest reasonable interpretation, Applicant’s process flow may consist of entirely an information flow. Jiang discloses in paragraph 0018 the cyclic interdependency of the nodes within the directed graph. 
Further, applicant’s intended use "to identify self-enforcing effects in the production process” of the claimed method is not positively recited in a manner in which require any functional or structural limitations on the claims. Therefore, the intended use has no patentable weight.  
	In light of amendments, previous rejections are withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Iyun et al. Plant-Wide Diagnosis: Cause and Effect Analysis Using Process Connectivity and Directionality information, IDS Dated July 29, 2021 Cite No. AD (hereinafter Ebenezer) in view of Wallerstein et al. U.S. Patent Application Publication 2020/0036595 in view of Mishra et al. U.S. Patent Application Publication 2022/0393938.
Claims 1, 9 and 12,
Ebenezer discloses
A computer-implemented method for determining an interdependency between a plurality of elements in an industrial processing system, the method comprising: 
providing a process flow diagram (PFD) of a topology of the processing system; transforming the PFD into a directed graph, the PFD being a piping and instrumentation (P&ID) diagram (Section 1.24, paragraph 2),
 each element of the plurality of elements being transformed into a node and each relation between the plurality of elements being transformed into a directed edge (Section 1.24, paragraph 2 -The connectivity matrix shows the directional connections among plant items and utilizes the directional links as contained in the electronic P&IDs. Also see pg. 48-49- connection matrix with figure 28),
wherein the relation between the plurality of elements comprises a material flow, an energy flow, and/or an information flow (Ebenezer PAGE 1- Connectivity information refers to a specification of items in the plant and the connections between them in the form that can be manipulated algorithmically…Automate the process of capturing electronic connectivity information in large plants such as petroleum refineries)
Claim 9 is directed to the method of claim 1 on a computer program product. Ebenezer Section 5.1 discloses a software tool as claimed. 
Claim 12 is directed to the method of claim 1 within an industrial plant or a processing system, comprising: a computer, on which instructions are stored. (Ebenezer Section 5.1-5.2 discloses a software tool executed on a computer system)
Although Ebenezer discloses substantial limitations of the claimed invention it fails to explicitly disclose 
selecting one node of the plurality of nodes as a starting node; and 
constructing a subgraph, the subgraph comprising all the nodes that are forward- connected from the starting node so as to show at least one interdependency between the plurality of elements in the subgraph.
In an analogous art, Wallerstein discloses
selecting one node of the plurality of nodes as a starting node (para 0023- select root node); and 
constructing a subgraph, the subgraph comprising all the nodes that are forward- connected from the starting node so as to show at least one interdependency between the plurality of elements in the subgraph (para 0023- A plugin module can be used to execute a plugin on the root node to generate child nodes that can be included in the custom graph along with the root node. The system can then iteratively execute the plugin against at least some of the generated child nodes, for example, until no more child nodes are generated. Alternatively, execution can stop after occurrence of other conditions, such as a depth of the custom graph. A plugin module can be used to execute a plugin on the root node to generate child nodes that can be included in the custom graph along with the root node. The system can then iteratively execute the plugin against at least some of the generated child nodes, for example, until no more child nodes are generated.)
further comprising: for the subgraph, outputting all nodes and all relations of the subgraph (Wallerstein para 0042- outputting subgraph).
Further Wallerstein inherently outputs the affected elements because the elements are part of the subgraph outputted in paragraph 0042. 
Claim 9 further recites the method of claim 1 on a computer-readable medium. (Wallerstein para 0007- computer readable media) 
One of ordinary skill in the art before the effective filing date of the invention would find it obvious to combine the root analysis of Wallerstein with the Ebenezer system to identify subgraphs within the plant. One of ordinary skill in the art would be motivated to combine Wallerstein with the Ebenezer to quickly identify root causes of a failure. 
Although Ebenezer/Wallerstein discloses substantial limitations of the claimed invention it fails to explicitly discloses 
searching, in the subgraph, for a cyclic interdependency; and
outputting detected cycles, to identify self-enforcing effects in the production process, as a self-enforcing response to an operator action.
In an analogous art, Mishra discloses 
searching, in the subgraph, for a cyclic interdependency (para 0017 discloses detecting loops within the communication network. Also see paragraph 0047 and 0050); and
outputting detected cycles (para 0047-0049- disclose identifying and generating alerts for a loop with associated nodes and links, fig. 4, item 435)  [to identify self-enforcing effects in the production- This claim language is intended use and has no patentable weight. ]
One of ordinary skill in the art before the effective filing date of the invention would find it obvious to combine the loop detection of Mishra with the Ebenezer/Wallerstein system to identify connection issues within the subgraphs the plant. One of ordinary skill in the art would be motivated to combine Mishra with the Ebenezer/Wallerstein to quickly identify root causes of connection issues. 
Same motivation as claim 1. 
Claim 5, 
wherein the directed edges comprise attributed edges. (Wallerstein para 0089-labeled links)
Same motivation as claim 1. 
Claim 11,
	A method, comprising: using the method according to claim 1 [to search for a cyclic interdependency in the PFD of the processing system.-This is an intended use of claim 1 and has no patentable weight. Claim 11 effectively is the same as claim 1] Claim 11 is rejected under the same rationale as claim 1. 
Applicant is advised that should claim 1 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Iyun et al. Plant-Wide Diagnosis: Cause and Effect Analysis Using Process Connectivity and Directionality information, IDS Dated July 29, 2021 Cite No. AD in view of Wallerstein et al. U.S. Patent Application Publication 2020/0036595 in view of Mishra et al. U.S. Patent Application Publication 2022/0393938 in view of Nevin III U.S. Patent Application Publication 2005/0086238.
Claim 6,
Although Ebenezer/Wallerstein/Mishra discloses substantial limitations of the claimed invention it fails to explicitly disclose 
wherein at least one edge of a subset of attributed edges has a fuzzy attribute.
In an analogous art, Nevin discloses 
wherein at least one edge of a subset of attributed edges has a fuzzy attribute (para 0169-fuzzy metric) 
One of ordinary skill in the art before the effective filing date of the invention would find it obvious to substitute the fuzzy metrics of Nevin for the attributes of the Ebenezer/Wallerstein/Mishra system to produce the predictable result of monitoring the fuzzy attributes of a subgraph. One of ordinary skill in the art would be motivated to combine Nevin with the Ebenezer/Wallerstein/Mishra system to evaluate conditional links and flows. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Iyun et al. Plant-Wide Diagnosis: Cause and Effect Analysis Using Process Connectivity and Directionality information, IDS Dated July 29, 2021 Cite No. AD in view of Wallerstein et al. U.S. Patent Application Publication 2020/0036595 in view of Mishra et al. U.S. Patent Application Publication 2022/0393938 in view of Barbosa Fagnani Gomes Lotz et al. U.S. Patent Application Publication 2018/0121506.

Claim 7,
Although Ebenezer/Wallerstein/Mishra discloses substantial limitations of the claimed invention it fails to explicitly disclose 
wherein the starting node comprises a node with only outgoing edges.
In an analogous art, Barbosa Fagnani Gomes Lotz discloses 
wherein the starting node comprises a node with only outgoing edges. (para 0043-source node of subgraph has only outgoing nodes)
One of ordinary skill in the art before the effective filing date of the invention would find it obvious to combine source node selection of Barbosa Fagnani Gomes Lotz with the Ebenezer/Wallerstein/Mishra system to produce the predictable result of selection a source node of the subgraph with only outgoing edges. One of ordinary skill in the art would be motivated to combine Barbosa Fagnani Gomes Lotz with the Ebenezer/Wallerstein/Mishra to capture every component of a process from the source to the sink for analysis.

Conclusion
Related Prior Art:
Dufrene U.S. Patent Application Publication 2022/0100183- discloses cycle detection within topologies.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M COUSINS whose telephone number is (571)270-7746. The examiner can normally be reached 9:00am -5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JMC/Examiner, Art Unit 2459                                                                                                                                                                                                        


/SCHQUITA D GOODWIN/Primary Examiner, Art Unit 2459